internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br - plr-135645-01 date august legend x y z state d1 d2 d3 d4 n this responds to your letter dated date submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts the information submitted states that x incorporated under the laws of state on d1 on d2 x filed its form_2553 to elect to be an s_corporation effective d3 however the s_corporation_election was ineffective because y a shareholder of x as of d3 was an ineligible shareholder it had been intended that y would transfer its shares to a_trust z an eligible shareholder under sec_1361 prior to d3 however the transfer did not take place until d4 in addition while preparing this ruling_request x discovered that the trustees of n family trusts signed the shareholder’s consents as trustees rather than as deemed owners it is represented that the n family trusts are eligible shareholders under sec_1361 law and analysis sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 of the code defines the term small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an plr-135645-01 estate a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1362 of the code provides in part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in the ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness the corporation will be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and representations made we conclude that x was ineligible to be an s_corporation as of d3 we also conclude that the circumstances resulting in the ineffectiveness were inadvertent moreover the improper execution of the shareholder’s consents by the n family_trust was inadvertent therefore x will be treated as an s_corporation effective d3 and thereafter provided that x’s s_corporation_election is not otherwise terminated during the period d3 to d4 z will be treated as if it owned the shares of x held by y except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent s david r haglund sincerely senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
